Citation Nr: 0824013	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-31 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to January 
1969.  The veteran died in July 2004; the appellant is his 
widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision in which 
the RO denied a claim for service connection for the cause of 
the veteran's death.  The appellant filed a notice of 
disagreement (NOD) in February 2006, and the RO issued a 
statement of the case (SOC) in September 2006.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2006; at that time, she 
requested a local hearing before RO personnel.

In an April 2008 written statement, the appellant, through 
her representative, withdrew her request for a hearing before 
RO personnel.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  During the veteran's lifetime, service connection was not 
established for any disability. 

3.  The veteran's death certificate lists the immediate cause 
of death as hepatic failure, due to or as a consequence of 
alcoholic liver disease. 

4.  Hepatic failure, disease or disability were not 
manifested in service or for many years following the 
veteran's separation from service, and there is no medical 
evidence or opinion linking the hepatic condition that caused 
the veteran's death to  his military service.  

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW


The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).   
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any  
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any pertinent 
evidence in his or her possession.  

Specific to a claim for DIC benefits, VA's notice 
requirements include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d  
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In May 2005 and August 2005 pre-rating letters, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate a claim for service 
connection for the cause of the veteran's death (as well as a 
claim for DIC, pursuant to 38 U.S.C.A. § 1318), as well as 
what information and evidence must be  submitted by her, what 
information and evidence would be obtained by VA, and the 
need for her to advise VA of and to submit any further 
evidence in her possession that is relevant to the claims.  
After issuance of these notice letters and an opportunity for 
the appellant to respond, the claims were adjudicated in the 
February 2006 rating decision now on appeal.  Because service 
connection had not been established for any disability at the 
time of the veteran's death, these letters  satisfy the 
notice requirements of Hupp.  
 
The Board also notes that the appellant was  provided notice 
regarding assignment of an effective date (in the event 
service connection is established), consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in  
September 2006, after the rating decision on appeal.  
However,  the timing of this notice is not shown to prejudice 
the appellant.  As the Board's decision herein denies the 
claim for service connection for the cause of the veteran's 
death, no effective date is being, or is to be assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the requirements of Dingess/Hartman..

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.   Pertinent 
objective  evidence associated with the claims file consists 
of the veteran's service treatment records, post-service VA 
and private medical records, the veteran's death certificate, 
and a February 2005 letter from the veteran's private 
physician as to conditions that the veteran received 
treatment for during his lifetime and contributed to the 
veteran's death.  Also of record and considered in connection 
with this matter are written statements provided by the 
appellant, and by the appellant's representative, on her 
behalf.  

The Board also notes that no further RO action is needed to 
satisfy the VCAA's duty to assist the appellant.  The 
appellant has  not identified any other medical provider(s) 
that may have relevant evidence to be obtained, and, the 
appellant informed the RO, through her representative, in an 
April 2008 letter that she had no further evidence to submit.  
Moreover,  although the veteran's terminal inpatient hospital 
records from JFK Medical Center in July 2004 have not been 
associated with the claims file, a remand to obtain these 
records is not essential to appellate consideration of the 
matter on appeal.  As will be explained below, while the 
terminal hospital records could provide additional 
information about the veteran's death, service connection has 
not been established for any disability, and there is no 
indication or allegation that these records would in any way 
provide information or evidence on the central question 
underlying the claim on appeal-the relationship between the 
veteran's death and service.  Accordingly, the appellant is 
not shown to be prejudiced by the Board proceeding to an 
appellate decision on the basis of the current record.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO,  
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is  
additional existing evidence to obtain or development 
required to create any additional evidence to be considered  
in connection with this claim.  Under these circumstances, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter on appeal, 
at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 
537,  543 (2006) (rejecting the argument that the Board lacks 
the authority to consider harmless  error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d  534, 549 (Fed. Cir. 1998). 



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d). 

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a  
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that a service-connected disability casually shared 
in producing death; rather, a causal connection must be 
shown.  38 C.F.R. § 3.312(c)(1).

The veteran in this case died on July [redacted], 2004.  His death 
certificate lists the immediate cause of death as hepatic 
failure, due to, or as a consequence of alcoholic liver 
disease; no other factors are listed.

During the veteran's lifetime, service connection was not 
established for any disability.  In fact, there is no 
evidence that the veteran had ever applied for service 
connection for any disability.  Nonetheless, the Board must 
still consider the pertinent evidence in light of the 
governing legal authority to determine whether, for purposes 
of establishing entitlement to service connection for the 
cause of the veteran's death, a medical relationship between 
the veteran's death and his military service is established.  

The appellant contends that the veteran's alcohol abuse was 
proximately due to, the result of, or aggravated by his non 
service-connected PTSD that she asserts is related to 
military service, which in turn, contributed to his death, 
and that service connection for the cause of the veteran's 
death is thus warranted.  However, the veteran is not 
service-connected for PTSD, nor is there evidence of 
complaints, treatment, or diagnosis of such disorder in 
service or post-service, and as the appellant indicated in a 
March 2006 letter, the veteran refused to seek medical 
treatment for psychiatric symptoms.  

Service connection also may be presumed for certain chronic 
diseases, such as  psychoses and cirrhosis of the liver, that 
become manifest to a compensable degree  within one year 
following termination of active; this presumption is 
rebuttable by  affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Here, the veteran's service treatment records (STRs) are 
completely negative for complaints, findings, or diagnosis of 
any liver disease, to include cirrhosis of the liver or 
hepatic liver failure or psychoses.   STRs reflect that the 
veteran was seen in April 1967 with complaints of epilepsy 
(seizures) and spells from nervousness.  After an 
examination, the impression was "nervous disorder," noting 
that veteran had apparent immaturity and dependency 
manifestations, with symptoms not representative of seizures.  
However, the veteran was never assessed with or found to 
manifest symptoms of a psychiatric disorder due to or 
aggravated by service.  In fact, at separation examination in 
January 1969, there were no findings of any clinical 
abnormality, whether physical, psychiatric, or otherwise.  
The Board notes that the veteran indicated in a 
contemporaneous self-report that he had an excessive drinking 
habit; however, the examiner noted that the veteran's 
answered was found to be of no medical significance. 

There also is no medical evidence that any liver disease, to 
include cirrhosis or hepatic failure, or any psychoses, was 
manifest, to any degree, during the first post-service year.  
Private medical records dated from July 1992 to March 2004 
submitted by the appellant reflect repeated findings of 
alcohol abuse and noncompliance with prescribed medications 
for various health conditions, to include hypertension, 
atrial fibrillation, and congestive heart failure, as well as 
repeated statements to the veteran by health care providers 
to stop the alcohol abuse.  A December 2002 private medical 
record submitted by the appellant-approximately thirty-two 
years after the veteran's separation from service- reflects 
an assessment of hepatitis.  A July 2003 private medical 
record notes that the veteran was in denial and that he 
stated "alcohol keeps me living."  A March 2004 private 
hospital report reflects an impression of chronic alcohol 
abuse, coronary artery disease, two prior myocardial 
infarctions, atrial fibrillation, congestive heart failure, 
COPD, and alcoholic hepatitis.  An additional March 2004 
private hospital report notes that inpatient psychiatric and 
substance abuse treatment was advised when the veteran was 
medically stable.  In a February 2005 letter, J. Riggi, D.O., 
stated that the veteran was medically treated for PTSD, 
alcoholism, depression, anxiety, dilated cardiomyopathy 
secondary to alcohol abuse, atrial fibrillation, and 
congestive heart failure, and that all of these  medical 
conditions contributed to the veteran's death.  No other 
medical records have been submitted or identified that 
establish that the veteran was treated for hepatic liver 
failure or psychoses prior to his death.

The record also presents no other basis for establishing the 
benefit sought.  The Board again notes that the veteran's 
terminal inpatient hospital records were not associated with 
the claims file; however, even if obtained, they would not 
provide evidence that a disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause the veteran's death, pursuant to 38 
C.F.R. § 3.312.  In this regard, the Board points out that 
the record includes no medical evidence or opinion linking 
hepatic liver failure that resulted in the veteran's death to 
his military service.  

The Board notes that a February 2005 letter from Dr. Riggi 
noting treatment of the veteran for PTSD; however, he did not 
relate PTSD either to the veteran's service, or to any 
condition  resulting in the veteran's death.  Significantly, 
the death certificate does not identify or in any way 
implicate the veteran's military service-or disability 
associated with the veteran's military service-as a factor 
in his death.  In short, there is no persuasive existing 
evidence indicating that the veteran's hepatic failure due to 
alcoholic liver disease that caused the veteran's death was 
in any way related to his service in the military, and 
neither the appellant nor her representative has presented or 
alluded to any such evidence.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's written 
assertions, to include those advanced by her representative, 
on her behalf; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated  above, this 
claim turns on the matter of whether there exists a medical 
relationship between the veteran's service and the cause of 
his death-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the appellant nor her representative is 
shown to have appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value. 

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007);  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


